EXHIBIT 10.1

 

AMENDED AND RESTATED

 

CLASS B MEMBERSHIP INTEREST
CONTRIBUTION AGREEMENT

 

dated as of

 

October 26, 2007

 

by and among

 

MARKWEST ENERGY PARTNERS, L.P.,

 

and

 

THE SELLERS NAMED HEREIN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

2

Section 1.2

Rules of Construction

5

 

 

 

ARTICLE II

 

CONTRIBUTION OF CLASS B INTERESTS; CLOSING

 

 

 

 

Section 2.1

Contribution of Class B Interests

5

Section 2.2

Closing

5

Section 2.3

Sellers’ Closing Deliveries

6

Section 2.4

Buyer’s Closing Deliveries

6

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1

Representations of the Sellers

7

Section 3.2

Representations of Buyer

8

 

 

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

 

 

 

 

Section 4.1

Commercially Reasonable Best Efforts; Further Assurances

12

Section 4.2

Registration Rights Agreement

12

Section 4.3

No Solicitation

12

Section 4.4

Expenses

12

Section 4.5

Public Announcements

13

Section 4.6

Reimbursement for Certain Contributions to the Company

13

Section 4.7

Seller Capacity

13

Section 4.8

Distributions

13

Section 4.9

Legends

13

 

 

 

ARTICLE V

 

CLOSING CONDITIONS

 

 

 

 

Section 5.1

Mutual Conditions

14

Section 5.2

Buyer’s Conditions

14

Section 5.3

Sellers’ Conditions

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

TERMINATION

 

 

 

 

Section 6.1

Termination

15

Section 6.2

Effect of Termination

16

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

 

 

 

Section 7.1

Seller’s Indemnity

16

Section 7.2

Survival

16

Section 7.3

Enforcement of this Agreement

17

Section 7.4

No Waiver Relating to Claims for Fraud or Willful Misconduct

17

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

 

Section 8.1

Notices

17

Section 8.2

Waiver and Amendment; Entire Agreement

18

Section 8.3

Binding Effect and Assignment

19

Section 8.4

Severability

19

Section 8.5

Headings

19

Section 8.6

Governing Law; Jurisdiction

19

Section 8.7

Waiver of Jury Trial

20

Section 8.8

Negotiated Agreement

20

Section 8.9

Counterparts

20

Section 8.10

No Act or Failure to Act

20

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Assignment for Class B Membership Interest

 

 

 

Exhibit B

—

Form of Seller’s Closing Certificate

 

 

 

Exhibit C

—

Form of FIRPTA Certificate

 

 

 

Exhibit D

—

Form of Buyer’s Closing Certificate

 

 

 

Exhibit E

—

Form of Registration Rights Agreement

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

CLASS B MEMBERSHIP INTEREST

 

CONTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED CLASS B MEMBERSHIP INTEREST CONTRIBUTION AGREEMENT,
dated as of October 26, 2007 (this “Agreement”), is entered into by and among
each of the Sellers listed in Schedule 2.1 attached hereto (each referred to
herein as a “Seller” and collectively, the “Sellers”), and MarkWest Energy
Partners, L.P., a Delaware limited partnership (“Buyer”). The Sellers and the
Buyer are collectively referred to herein as the “Parties,” with each a “Party.”

 

WITNESSETH:

 

WHEREAS, Buyer previously entered into the Class B Membership Interest
Contribution Agreement, dated September 5, 2007 (the “Original Agreement”), with
the holders of Class B Membership Interests named therein (the “Original
Sellers”);

 

WHEREAS, pursuant to Section 8.2 of the Original Agreement, Denney & Denney
Capital, LLLP, a Colorado limited liability limited partnership (“DDC”), has
requested that the Original Agreement be amended to include DDC as a party;

 

WHEREAS, pursuant to Section 8.2 of the Original Agreement, the Buyer and the
Original Sellers agree to amend, restate and replace the Original Agreement in
its entirety to include DDC as a party to this Agreement and the transactions
contemplated herein;

 

WHEREAS, the Sellers collectively own all of the outstanding Class B Membership
Interests (as defined below) in the Company, representing, in the aggregate, a
10.3% Membership Interest (as defined below) in MarkWest Energy GP, L.L.C., a
Delaware limited liability company (the “Company”), with each Seller owning the
Class B Membership Interest specified on Schedule 2.1 attached hereto, and
MarkWest Hydrocarbon, Inc., a Delaware corporation (“Hydrocarbon”), owns all of
the outstanding Class A Membership Interests (as defined below) representing a
89.7% Membership Interest  in the Company;

 

WHEREAS, subject to the terms and conditions set forth herein, each of the
Sellers desires to contribute to Buyer, and Buyer desires for the Sellers to
contribute to it, their respective Class B Membership Interests in exchange for
cash and common units representing limited partnership interests in the Buyer
(“Common Units”);

 

WHEREAS, as a material inducement to the Sellers entering into this Agreement,
the Buyer has agreed to enter into a Registration Rights Agreement on the
Closing Date and grant the Sellers certain registration rights as provided
therein;

 

WHEREAS, as of the date hereof, pursuant to the requirements of Section 12.1 of
the Company LLC Agreement (as defined below), in its capacity as the Class A
Member of the Company, Hydrocarbon has consented to the transactions
contemplated by this Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, on September 5, 2007, the Buyer, Hydrocarbon and MWEP, L.L.C.
(“MergerCo”) have entered into an Agreement and Plan of Redemption and Merger
(the “Merger Agreement”), pursuant to which (i) Hydrocarbon will redeem a
portion of its outstanding shares of common stock (the “Redemption”) and then
(ii) MergerCo will merge (the “Merger”) with and into Hydrocarbon, with
Hydrocarbon surviving, such that following the Redemption and Merger,
Hydrocarbon will be a direct, wholly owned subsidiary of the Buyer.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties hereto agree as follow:

 


ARTICLE I
DEFINITIONS


 


SECTION 1.1                                      DEFINITIONS. IN THIS AGREEMENT,
UNLESS THE CONTEXT OTHERWISE REQUIRES, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS RESPECTIVELY:


 

“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly controls, is controlled by or is under common control
with such first Person.

 

“Aggregate Consideration Value,” with respect to a Seller, means the sum of (i)
the cash received by such Seller pursuant to this Agreement plus (ii) the
product of (A) the number of Common Units received by such Seller pursuant to
this Agreement multiplied by (B) the Common Unit Price.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day on which commercial banks are generally open for
business in Denver, Colorado other than a Saturday, a Sunday or a day observed
as a holiday in Denver, Colorado under the Laws of the State of Colorado or the
federal Laws of the United States of America.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Disclosure Schedule” means the disclosure schedule prepared by Buyer and
delivered to Sellers as of the date of this Agreement.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 7.1.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Class A Membership Interests” has the meaning assigned to such term in the
Company LLC Agreement.

 

“Class B Membership Interests” has the meaning assigned to such term in the
Company LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

“Class B Proposal” has the meaning set forth in Section 4.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Unit Price” means $33.32.

 

“Common Units” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the recitals.

 

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated May 24, 2002, as amended by Amendment No. 1
thereto, dated effective December 31, 2004, and Amendment No. 2 thereto, dated
effective January 19, 2005.

 

“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
the Company.

 

“Current Quarter” has the meaning set forth in Section 4.8(b).

 

“control,” and its derivatives, means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person.

 

“Delaware LLC Act” means Delaware Revised Limited Liability Company Act.

 

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever, other than restrictions on transfer under the Company LLC Agreement,
which have been waived, and federal and state securities laws.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FIRPTA” means the Foreign Investment in Real Property Tax Act.

 

“Fox Support Agreement” means the Voting Agreement, dated the date hereof, among
the Buyer and the Stockholders (as defined therein).

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“governing documents” means, with respect to any person, the certificate or
articles of incorporation, by-laws, articles of organization, limited liability
company agreement, partnership agreement, formation agreement, joint venture
agreement, operating agreement, unanimous equityholder agreement or declaration
or other similar governing documents of such person.

 

“Governmental Authority” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency,

 

3

--------------------------------------------------------------------------------


 

board, bureau or agency, domestic or foreign, (b) subdivision, agent,
commission, board, or authority of any of the foregoing, or (c)
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under, or for the account of, any of the foregoing, in each
case which has jurisdiction or authority with respect to the applicable party.

 

“GP Capital Contribution” has the meaning set forth in Section 4.6.

 

“Indemnified Parties” has the meaning set forth in Section 7.1.

 

“IDRs” means the Incentive Distribution Rights (as such term in defined in the
Partnership Agreement).

 

“Laws” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Authority, statutory
body or self-regulatory authority (including the NYSE).

 

“Material Adverse Effect” means, with respect to Buyer, any effect that (i) is
material and adverse to the financial position, results of operations, business,
assets or prospects of Buyer and its Subsidiaries taken as a whole or (ii) would
materially impair the ability of Buyer to perform its obligations under this
Agreement or otherwise materially threaten or materially impede the consummation
of the transactions contemplated by this Agreement.

 

“Membership Interests” has the meaning assigned to such term in the Company LLC
Agreement.

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“NYSE” means the New York Stock Exchange.

 

“Order” means any judgment, decree, injunction, ruling, award, settlement,
stipulation or orders of a Governmental Authority.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Buyer.

 

“Person” or “person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity, or any group comprised of two
or more of the foregoing.

 

“Previously Disclosed” by Buyer shall mean information set forth in Buyer
Disclosure Schedule.

 

4

--------------------------------------------------------------------------------


 

“Representatives” means with respect to a Person, its directors, officers,
employees, agents and representatives, including any investment banker,
financial advisor, attorney, accountant or other advisor, agent or
representative.

 

“Rights” shall mean, with respect to any person, securities or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, or any options, calls or commitments relating to,
equity securities of such person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the Preamble.

 

“Subsidiary” shall mean an Affiliate of a Person that is controlled by such
Person directly, or indirectly through one or more intermediaries.

 

“Tax” or “Taxes” shall mean any and all taxes, including any interest, penalties
or other additions to tax that may become payable in respect thereof, imposed by
any federal, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes, payroll and
employee withholding taxes, unemployment insurance taxes, social security taxes,
severance taxes, license charges, taxes on stock, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation and other obligations
of the same or of a similar nature to any of the foregoing.

 

“Unaffiliated Common Unitholders” means holders of Common Units other than
Hydrocarbon or holders affiliated with Hydrocarbon or the Company.

 


SECTION 1.2                                      RULES OF CONSTRUCTION. IN
CONSTRUCTING THIS AGREEMENT:  (A) THE WORD “INCLUDES” AND ITS DERIVATIVES MEANS
“INCLUDES, WITHOUT LIMITATION” AND CORRESPONDING DERIVATIVE EXPRESSIONS; (B) THE
CURRENCY AMOUNTS REFERRED TO HEREIN, UNLESS OTHERWISE SPECIFIED, ARE IN UNITED
STATES DOLLARS; (C) WHENEVER THIS AGREEMENT REFERS TO A NUMBER OF DAYS, SUCH
NUMBER SHALL REFER TO CALENDAR DAYS UNLESS BUSINESS DAYS ARE SPECIFIED; (D)
UNLESS OTHERWISE SPECIFIED, ALL REFERENCES IN THIS AGREEMENT TO “ARTICLE,”
“SECTION,” “SCHEDULE,” “DISCLOSURE SCHEDULE,” “EXHIBIT,” “PREAMBLE” OR
“RECITALS” SHALL BE REFERENCES TO AN ARTICLE, SECTION, “SCHEDULE,” DISCLOSURE
SCHEDULE, EXHIBIT, PREAMBLE OR RECITALS HERETO; AND (E) WHENEVER THE CONTEXT
REQUIRES, THE WORDS USED IN THIS AGREEMENT SHALL INCLUDE THE MASCULINE, FEMININE
AND NEUTER AND SINGULAR AND THE PLURAL.


 


ARTICLE II
CONTRIBUTION OF CLASS B INTERESTS; CLOSING


 


SECTION 2.1                                      CONTRIBUTION OF CLASS B
INTERESTS. UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING (AS DEFINED BELOW), EACH SELLER AGREES, SEVERALLY AND
NOT JOINTLY, TO CONTRIBUTE TO THE BUYER THE CLASS B MEMBERSHIP INTEREST
SPECIFIED ON SCHEDULE 2.1 ATTACHED HERETO AS OWNED BY SUCH SELLER, AND THE BUYER
AGREES TO ACCEPT THE CONTRIBUTION OF EACH SUCH CLASS B MEMBERSHIP INTEREST FROM
EACH SELLER AND (A) PAY TO EACH


 


5

--------------------------------------------------------------------------------



 


SELLER THE AMOUNT IN CASH AND (B) ISSUE TO EACH SELLER THE NUMBER OF COMMON
UNITS, IN EACH CASE, SET FORTH OPPOSITE THE NAME OF SUCH SELLER ON SCHEDULE 2.1
ATTACHED HERETO.


 


SECTION 2.2                                      CLOSING. THE CLOSING OF THE
CONTRIBUTION OF THE CLASS B MEMBERSHIP INTERESTS PURSUANT TO THIS AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE CONCURRENTLY WITH THE CLOSING OF THE MERGER, SUBJECT
TO SATISFACTION OR WAIVER OF ALL OF THE CONDITIONS TO EACH OF THE RESPECTIVE
PARTIES’ OBLIGATIONS TO CONSUMMATE THE CONTRIBUTION OF THE CLASS B MEMBERSHIP
INTEREST HEREUNDER (SUCH DATE, THE “CLOSING DATE”); PROVIDED, THAT THE BUYER
SHALL HAVE GIVEN THE SELLERS THREE (3) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS
SHALL BE AGREEABLE TO THE PARTIES) PRIOR WRITTEN NOTICE OF SUCH DESIGNATED
CLOSING DATE. THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF HOGAN & HARTSON
LLP, 1200 SEVENTEENTH STREET, SUITE 1500, DENVER, COLORADO 80202.


 


SECTION 2.3                                      SELLERS’ CLOSING DELIVERIES. AT
THE CLOSING, EACH OF THE SELLERS SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO THE
BUYER THE FOLLOWING:


 


(A)                                  A DULY EXECUTED ASSIGNMENT IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT A, TRANSFERRING THE CLASS B MEMBERSHIP
INTEREST OF SUCH SELLER;


 


(B)                                 A CLOSING CERTIFICATE, SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT B, DULY EXECUTED BY, OR ON BEHALF OF, SUCH SELLER;


 


(C)                                  A FIRPTA CERTIFICATE, IN THE FORM ATTACHED
HERETO AS EXHIBIT C DULY EXECUTED BY, OR ON BEHALF OF, SUCH SELLER (I) STATING
THAT SUCH SELLER IS NOT A FOREIGN INDIVIDUAL, FOREIGN CORPORATION, FOREIGN
PARTNERSHIP, FOREIGN TRUST OR FOREIGN ESTATE, (II) PROVIDING SUCH SELLER’S U.S.
EMPLOYER IDENTIFICATION NUMBER AND (III) PROVIDING SUCH SELLER’S ADDRESS;


 


(D)                                 THE REGISTRATION RIGHTS AGREEMENT, IN THE
FORM ATTACHED HERETO AS EXHIBIT E DULY EXECUTED BY, OR ON BEHALF OF, SUCH
SELLER; AND


 


(E)                                  SUCH OTHER CERTIFICATES, INSTRUMENTS OF
CONVEYANCE OR CONTRIBUTION AND DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE
BUYER PRIOR TO THE CLOSING DATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS
AGREEMENT.


 


SECTION 2.4                                      BUYER’S CLOSING DELIVERIES. AT
THE CLOSING, BUYER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH OF THE
SELLERS THE FOLLOWING:


 


(A)                                  THE FULL AMOUNT IN CASH SET FORTH OPPOSITE
THE NAME OF SUCH SELLER ON SCHEDULE 2.1 BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE RESPECTIVE ACCOUNTS DESIGNATED IN WRITING BY SUCH SELLER
AT LEAST TWO (2) BUSINESS DAYS PRIOR TO CLOSING;


 


(B)                                 A DULY EXECUTED CERTIFICATE, COUNTERSIGNED
BY THE APPROPRIATE OFFICER(S) OF THE COMPANY, REPRESENTING THE NUMBER OF COMMON
UNITS SET FORTH OPPOSITE THE NAME OF SUCH SELLER ON SCHEDULE 2.1 HERETO;


 


(C)                                  A CLOSING CERTIFICATE, SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT D, DULY EXECUTED BY, OR ON BEHALF OF, BUYER;


 


6

--------------------------------------------------------------------------------



 


(D)                                 THE REGISTRATION RIGHTS AGREEMENT, IN THE
FORM ATTACHED HERETO AS EXHIBIT E DULY EXECUTED BY, OR ON BEHALF OF, BUYER;


 


(E)                                  A LONG-FORM CERTIFICATE OF GOOD STANDING OF
RECENT DATE OF BUYER; AND


 


(F)                                    SUCH OTHER CERTIFICATES, INSTRUMENTS OF
CONVEYANCE OR CONTRIBUTION AND DOCUMENTS AS MAY BE REASONABLY REQUESTED BY SUCH
SELLER PRIOR TO THE CLOSING DATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS
AGREEMENT.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1                                      REPRESENTATIONS OF THE SELLERS.
EACH SELLER HEREBY REPRESENTS AND WARRANTS, SEVERALLY AND NOT JOINTLY, TO BUYER
THAT:


 


(A)                                  ORGANIZATION; AUTHORIZATION; VALIDITY OF
AGREEMENT; NECESSARY ACTION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY SUCH SELLER AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF SUCH
SELLER, ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITABLE PRINCIPLES.


 


(B)                                 OWNERSHIP. SUCH SELLER’S CLASS B MEMBERSHIP
INTEREST IS, AND ON THE CLOSING DATE WILL BE, OWNED BENEFICIALLY AND OF RECORD
BY SUCH SELLER AND, TO THE BEST KNOWLEDGE OF SUCH SELLER, HAS BEEN DULY
AUTHORIZED AND IS VALIDLY ISSUED, FULLY PAID (TO THE EXTENT REQUIRED UNDER THE
COMPANY LLC AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS PROVIDED UNDER THE DELAWARE
LLC ACT OR THE COMPANY LLC AGREEMENT). SUCH SELLER HAS GOOD AND MARKETABLE TITLE
TO SUCH SELLER’S CLASS B MEMBERSHIP INTEREST, FREE AND CLEAR OF ANY
ENCUMBRANCES, INCLUDING ANY LIENS FOR TAXES. SUCH SELLER HAS AND WILL HAVE AT
ALL TIMES THROUGH THE CLOSING DATE SOLE VOTING POWER, SOLE POWER OF DISPOSITION
AND SOLE POWER TO AGREE TO ALL OF THE MATTERS SET FORTH IN THIS AGREEMENT, IN
EACH CASE WITH RESPECT TO SUCH SELLER’S CLASS B MEMBERSHIP INTEREST AT ALL TIMES
THROUGH THE CLOSING DATE.


 


(C)                                  NO VIOLATION. NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH SELLER, THE PERFORMANCE BY SUCH SELLER OF
SUCH SELLER’S OBLIGATIONS UNDER THIS AGREEMENT, NOR THE CONSUMMATION BY SUCH
SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY SUCH SELLER
WITH ANY OF THE PROVISIONS HEREIN WILL (I) RESULT IN THE CREATION OF ANY
ENCUMBRANCE UPON THE CLASS B MEMBERSHIP INTEREST OR (II) VIOLATE ANY ORDERS OR
LAWS APPLICABLE TO SUCH SELLER OR ANY OF SUCH SELLER’S PROPERTIES, RIGHTS OR
ASSETS.


 


(D)                                 CONSENTS AND APPROVALS. NO CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY IS NECESSARY TO BE OBTAINED OR MADE BY SUCH
SELLER IN CONNECTION WITH SUCH SELLER’S EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT OR THE CONSUMMATION BY SUCH SELLER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(E)                                  ABSENCE OF LITIGATION. THERE IS NO ACTION,
LITIGATION OR PROCEEDING PENDING AND NO ORDER OF ANY GOVERNMENTAL AUTHORITY
OUTSTANDING NOR, TO THE KNOWLEDGE OF SUCH SELLER, IS


 


7

--------------------------------------------------------------------------------



 


ANY SUCH ACTION, LITIGATION, PROCEEDING OR ORDER THREATENED, AGAINST SUCH SELLER
OR SUCH SELLER’S CLASS B MEMBERSHIP INTEREST WHICH MAY PREVENT OR MATERIALLY
DELAY SUCH SELLER FROM PERFORMING SUCH SELLER’S OBLIGATIONS UNDER THIS AGREEMENT
OR CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY ON A TIMELY BASIS.


 


(F)                                    BROKERAGE AND FINDER’S FEE. NO FEES OR
COMMISSIONS WILL BE PAYABLE BY SUCH SELLER TO ANY BROKER, FINDER, OR INVESTMENT
BANKER WITH RESPECT TO THE DISPOSITION OR CONTRIBUTION OF ANY OF SUCH SELLER’S
CLASS B MEMBERSHIP INTEREST OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


 


(G)                                 NO SIDE AGREEMENTS. EXCEPT FOR THIS
AGREEMENT AND THE AGREEMENTS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER
AGREEMENT (IF AND TO THE EXTENT SUCH SELLER IS A PARTY TO ANY SUCH AGREEMENTS),
THERE ARE NO OTHER AGREEMENTS BY, AMONG OR BETWEEN SUCH SELLER OR ANY OF SUCH
SELLER’S AFFILIATES, ON THE OTHER HAND, AND THE COMPANY OR ITS AFFILIATES, ON
THE OTHER HAND, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(H)                                 COMMUNITY PROPERTY. EXCEPT FOR DDC, EACH
SELLER IS A NATURAL PERSON. EXCEPT IN THE CASE OF JAN KINDRICK AND KEVIN KUBAT,
EACH SELLER THAT IS A NATURAL PERSON IS DOMICILED AND RESIDING IN THE STATE OF
COLORADO, AND SUCH SELLER’S CLASS B MEMBERSHIP INTEREST IS NOT SUBJECT TO
COMMUNITY PROPERTY RIGHTS. KEVIN KUBAT IS DOMICILED AND RESIDING IN THE STATE OF
OKLAHOMA AND SUCH SELLER’S CLASS B MEMBERSHIP INTEREST IS NOT SUBJECT TO
COMMUNITY PROPERTY RIGHTS. JAN KINDRICK IS DOMICILED AND RESIDING IN THE STATE
OF TEXAS AND SUCH SELLER’S CLASS B MEMBERSHIP INTEREST MAY BE SUBJECT TO
COMMUNITY PROPERTY RIGHTS.


 


(I)                                     INVESTMENT INTENT; INVESTMENT
EXPERIENCE; RESTRICTED SECURITIES. IN ACQUIRING THE COMMON UNITS HEREUNDER, SUCH
SELLER IS NOT OFFERING OR SELLING, AND SHALL NOT OFFER OR SELL THE COMMON UNITS,
IN CONNECTION WITH ANY DISTRIBUTION OF ANY OF SUCH COMMON UNITS, AND SUCH SELLER
SHALL NOT PARTICIPATE IN ANY SUCH UNDERTAKING OR IN ANY UNDERWRITING OF SUCH AN
UNDERTAKING, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS. SUCH SELLER ACKNOWLEDGES THAT SELLER CAN BEAR THE ECONOMIC RISK OF SUCH
SELLER’S INVESTMENT IN THE COMMON UNITS, AND HAS SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF AN INVESTMENT IN THE COMMON UNITS. SUCH SELLER IS AN “ACCREDITED
INVESTOR” AS SUCH TERM IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT. SUCH
SELLER UNDERSTANDS THAT NONE OF THE COMMON UNITS RECEIVED PURSUANT TO THIS
AGREEMENT SHALL HAVE BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, THAT ALL OF SUCH COMMON UNITS SHALL BE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER FEDERAL SECURITIES LAWS AND THAT
UNDER SUCH LAWS AND APPLICABLE REGULATIONS NONE OF SUCH COMMON UNITS CAN BE SOLD
OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR AN
EXEMPTION THEREFROM.


 


(J)                                     LIMITATION OF REPRESENTATIONS AND
WARRANTIES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
SECTION 3.1, SUCH SELLER IS NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED.


 


SECTION 3.2                                      REPRESENTATIONS OF BUYER.
EXCEPT AS SET FORTH IN A SECTION OF THE BUYER DISCLOSURE SCHEDULE DELIVERED
CONCURRENTLY HEREWITH CORRESPONDING TO THE APPLICABLE SECTIONS OF


 


8

--------------------------------------------------------------------------------



 


THIS SECTION 3.2 TO WHICH SUCH DISCLOSURE APPLIES, BUYER HEREBY REPRESENTS AND
WARRANTS TO EACH SELLER THAT:


 


(A)                                  ORGANIZATION; QUALIFICATION. BUYER HAS THE
REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO CARRY
OUT ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY. THE EXECUTION AND DELIVERY BY BUYER OF THIS AGREEMENT, ITS PERFORMANCE
OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY BUYER AND NO OTHER
ACTIONS OR PROCEEDINGS ON THE PART OF BUYER TO AUTHORIZE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE PERFORMANCE BY BUYER OF THE OBLIGATIONS
HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY. THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BUYER AND CONSTITUTES A LEGAL,
VALID AND BINDING AGREEMENT OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO
OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE PRINCIPLES.


 


(B)                                 NO VIOLATIONS. NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY BUYER, THE PERFORMANCE BY BUYER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, NOR THE CONSUMMATION BY BUYER OF THE TRANSACTIONS
CONTEMPLATED HEREBY NOR COMPLIANCE BY BUYER WITH ANY OF THE PROVISIONS HEREIN
WILL (I) RESULT IN A VIOLATION OR BREACH OF OR CONFLICT WITH THE PARTNERSHIP
AGREEMENT OR BUYER’S CERTIFICATE OF LIMITED PARTNERSHIP, (II) RESULT IN A
VIOLATION OR BREACH OF OR CONFLICT WITH ANY PROVISIONS OF, OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE TERMINATION, CANCELLATION OF, OR
GIVE RISE TO A RIGHT OF PURCHASE UNDER, OR ACCELERATE THE PERFORMANCE REQUIRED
BY, OR RESULT IN A RIGHT OF TERMINATION OR ACCELERATION UNDER, OR RESULT IN THE
CREATION OF ANY ENCUMBRANCE UPON ANY OF THE PROPERTIES, RIGHTS OR ASSETS OWNED
OR OPERATED BY BUYER, OR RESULT IN BEING DECLARED VOID, VOIDABLE, OR WITHOUT
FURTHER BINDING EFFECT, OR OTHERWISE RESULT IN A DETRIMENT TO BUYER UNDER ANY OF
THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED
OF TRUST, LICENSE, CONTRACT, LEASE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION
OF ANY KIND TO WHICH BUYER IS A PARTY OR BY WHICH BUYER OR ANY OF BUYER’S
PROPERTIES, RIGHTS OR ASSETS MAY BE BOUND, (III) VIOLATE ANY ORDERS OR LAWS
APPLICABLE TO BUYER OR ANY OF BUYER’S PROPERTIES, RIGHTS OR ASSETS, EXCEPT IN
THE CASE OF CLAUSES (II) AND (III) AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  CONSENTS AND APPROVALS. NO CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY IS NECESSARY TO BE OBTAINED OR MADE BY BUYER IN
CONNECTION WITH BUYER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR
THE CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
EXCEPT AS PROVIDED UNDER SECTION 4.2, OR AS WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


 


(D)                                 ABSENCE OF LITIGATION. THERE IS NO ACTION,
LITIGATION OR PROCEEDING PENDING AND NO ORDER OF ANY GOVERNMENTAL AUTHORITY
OUTSTANDING NOR, TO THE KNOWLEDGE OF BUYER, IS ANY SUCH ACTION, LITIGATION,
PROCEEDING OR ORDER THREATENED, AGAINST BUYER WHICH MAY PREVENT OR MATERIALLY
DELAY BUYER FROM PERFORMING BUYER’S OBLIGATIONS UNDER THIS AGREEMENT OR
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY ON A TIMELY BASIS, EXCEPT AS
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


9

--------------------------------------------------------------------------------



 


(E)                                  INDEPENDENT INVESTIGATION. BUYER HAS
CONDUCTED ITS OWN INDEPENDENT INVESTIGATION, REVIEW AND ANALYSIS OF THE
BUSINESS, OPERATIONS, ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL
CONDITION AND PROSPECTS OF THE COMPANY WHICH INVESTIGATION, REVIEW AND ANALYSIS
WAS DONE BY BUYER AND, TO THE EXTENT BUYER DEEMED NECESSARY OR APPROPRIATE, BY
ITS REPRESENTATIVES.


 


(F)                                    INVESTMENT INTENT; INVESTMENT EXPERIENCE;
RESTRICTED SECURITIES. IN ACQUIRING THE CLASS B MEMBERSHIP INTERESTS, BUYER IS
NOT OFFERING OR SELLING, AND SHALL NOT OFFER OR SELL THE CLASS B MEMBERSHIP
INTERESTS, IN CONNECTION WITH ANY DISTRIBUTION OF ANY OF SUCH CLASS B MEMBERSHIP
INTERESTS, AND BUYER SHALL NOT PARTICIPATE IN ANY SUCH UNDERTAKING OR IN ANY
UNDERWRITING OF SUCH AN UNDERTAKING, EXCEPT IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS. BUYER ACKNOWLEDGES THAT IT CAN BEAR THE
ECONOMIC RISK OF ITS INVESTMENT IN THE CLASS B MEMBERSHIP INTERESTS, AND HAS
SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE CLASS B
MEMBERSHIP INTERESTS. BUYER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN REGULATION D UNDER THE SECURITIES ACT. BUYER UNDERSTANDS THAT NONE OF THE
CLASS B MEMBERSHIP INTERESTS SHALL HAVE BEEN REGISTERED PURSUANT TO THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, THAT ALL OF SUCH CLASS B
MEMBERSHIP INTERESTS SHALL BE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER
FEDERAL SECURITIES LAWS AND THAT UNDER SUCH LAWS AND APPLICABLE REGULATIONS NONE
OF SUCH CLASS B MEMBERSHIP INTERESTS CAN BE SOLD OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION THEREFROM.


 


(G)                                 CAPITALIZATION. AS OF THE DATE HEREOF, THERE
ARE 36,500,455 COMMON UNITS ISSUED AND OUTSTANDING, AND ALL OF SUCH COMMON UNITS
AND THE LIMITED PARTNER INTERESTS REPRESENTED THEREBY WERE DULY AUTHORIZED AND
VALIDLY ISSUED IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT AND ARE FULLY PAID
(TO THE EXTENT REQUIRED UNDER THE PARTNERSHIP AGREEMENT) AND NONASSESSABLE
(EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY THE DELAWARE LP ACT AND THE
PARTNERSHIP AGREEMENT). AS OF THE DATE HEREOF, THE COMPANY OWNS A 2.0% GENERAL
PARTNER INTEREST IN THE BUYER AND ALL OF THE IDRS, AND SUCH GENERAL PARTNER
INTEREST WAS DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
PARTNERSHIP AGREEMENT. AS OF THE DATE HEREOF, EXCEPT AS PREVIOUSLY DISCLOSED IN
SCHEDULE 3.2(G) OF THE BUYER DISCLOSURE SCHEDULE, BUYER HAS NO EQUITY SECURITIES
AUTHORIZED AND RESERVED FOR ISSUANCE, BUYER DOES NOT HAVE ANY RIGHTS ISSUED OR
OUTSTANDING WITH RESPECT TO ITS EQUITY SECURITIES, AND BUYER DOES NOT HAVE ANY
COMMITMENT TO AUTHORIZE, ISSUE OR SELL ANY SUCH EQUITY SECURITIES OR RIGHTS,
EXCEPT PURSUANT TO THIS AGREEMENT AND THE MERGER AGREEMENT. THE NUMBER OF COMMON
UNITS THAT ARE ISSUABLE UPON EXERCISE OF ANY EMPLOYEE OR DIRECTOR OPTIONS TO
PURCHASE COMMON UNITS OR SUBORDINATED UNITS AS OF THE DATE HEREOF ARE PREVIOUSLY
DISCLOSED IN SCHEDULE 3.2(G) OF THE BUYER DISCLOSURE SCHEDULE. AT CLOSING, THE
COMMON UNITS ISSUED TO EACH SELLER HEREUNDER AND THE LIMITED PARTNER INTERESTS
REPRESENTED THEREBY WILL BE DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE
WITH THE PARTNERSHIP AGREEMENT AND WILL BE FULLY PAID (TO THE EXTENT REQUIRED
UNDER THE PARTNERSHIP AGREEMENT) AND NONASSESSABLE (EXCEPT AS SUCH
NONASSESSABILITY MAY BE AFFECTED BY THE DELAWARE LP ACT AND THE PARTNERSHIP
AGREEMENT).


 


(H)                                 FINANCIAL REPORTS AND SEC DOCUMENTS. BUYER’S
ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, AND ALL
OTHER REPORTS, REGISTRATION STATEMENTS, DEFINITIVE PROXY STATEMENTS OR
INFORMATION STATEMENTS FILED OR TO BE FILED BY BUYER OR ANY OF ITS SUBSIDIARIES
SUBSEQUENT TO DECEMBER 31, 2004 UNDER THE SECURITIES ACT, OR UNDER
SECTIONS 13(A),


 


10

--------------------------------------------------------------------------------



 


13(C), 14 AND 15(D) OF THE EXCHANGE ACT, IN THE FORM FILED, OR TO BE FILED
(COLLECTIVELY, ITS “SEC DOCUMENTS”), WITH THE SEC (I) COMPLIED OR WILL COMPLY IN
ALL MATERIAL RESPECTS AS TO FORM WITH THE APPLICABLE REQUIREMENTS UNDER THE
SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND (II) DID NOT AND
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; AND EACH OF THE BALANCE SHEETS CONTAINED IN OR INCORPORATED BY
REFERENCE INTO ANY SUCH SEC DOCUMENT (INCLUDING THE RELATED NOTES AND SCHEDULES
THERETO) FAIRLY PRESENTS THE FINANCIAL POSITION OF THE BUYER AS OF ITS DATE, AND
EACH OF THE STATEMENTS OF INCOME AND CHANGES IN PARTNERS’ EQUITY AND CASH FLOWS
IN SUCH SEC DOCUMENTS (INCLUDING ANY RELATED NOTES AND SCHEDULES THERETO) FAIRLY
PRESENTS THE RESULTS OF OPERATIONS, CHANGES IN PARTNERS’ EQUITY AND CHANGES IN
CASH FLOW OF BUYER FOR THE PERIODS TO WHICH IT RELATES, IN EACH CASE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED, EXCEPT IN
EACH CASE AS MAY BE NOTED THEREIN, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS
IN THE CASE OF UNAUDITED STATEMENTS. EXCEPT AS AND TO THE EXTENT SET FORTH ON
ITS BALANCE SHEET AS OF DECEMBER 31, 2006 (OR SUCH LATER DATE OF ANY BALANCE
SHEET FILED WITH THE SEC AS AN SEC DOCUMENT), AS OF SUCH DATE, NEITHER BUYER NOR
ANY OF ITS SUBSIDIARIES HAD ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE
(WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE) THAT WOULD BE REQUIRED TO
BE REFLECTED ON, OR RESERVED AGAINST IN, A BALANCE SHEET OR IN THE NOTES THERETO
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


(I)                                     NO BROKERS. NO ACTION HAS BEEN TAKEN BY
BUYER THAT WOULD GIVE RISE TO ANY VALID CLAIM AGAINST ANY PARTY HERETO FOR A
BROKERAGE COMMISSION, FINDER’S FEE OR OTHER LIKE PAYMENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCLUDING, FEES TO BE PAID BY BUYER
TO LEHMAN BROTHERS INC. AND RBC CAPITAL MARKETS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT AND THIS AGREEMENT.


 


(J)                                     NO MATERIAL ADVERSE CHANGE. EXCEPT AS
DISCLOSED IN ITS SEC DOCUMENTS FILED WITH THE SEC ON OR BEFORE THE DATE HEREOF,
SINCE DECEMBER 31, 2006, (I) BUYER AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR
RESPECTIVE BUSINESSES IN THE ORDINARY AND USUAL COURSE (EXCLUDING THE INCURRENCE
OF EXPENSES RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY),
(II) BUYER HAS NOT MADE ANY MATERIAL CHANGE IN ITS ACCOUNTING METHODS,
PRINCIPLES OR PRACTICES OR ITS TAX METHODS, PRACTICES OR ELECTIONS AND (III) NO
EVENT HAS OCCURRED OR CIRCUMSTANCE ARISEN THAT, INDIVIDUALLY OR TAKEN TOGETHER
WITH ALL OTHER FACTS, CIRCUMSTANCES AND EVENTS IS REASONABLY LIKELY TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(K)                                  CONFLICTS COMMITTEE ACTION. AT A MEETING
DULY CALLED AND HELD, THE CONFLICTS COMMITTEE DETERMINED THAT THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY, TOGETHER WITH THE MERGER AGREEMENT AND THE
TRANSACTION CONTEMPLATED THEREBY, ARE FAIR AND REASONABLE TO, AND IN THE BEST
INTERESTS OF, THE UNAFFILIATED COMMON UNITHOLDERS AND THE PARTNERSHIP, AND
RECOMMENDED THAT THE BOARD OF DIRECTORS OF THE COMPANY APPROVE THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(L)                                     ENERGY PARTNERS FAIRNESS OPINION. LEHMAN
BROTHERS INC. HAS DELIVERED TO THE CONFLICTS COMMITTEE ITS WRITTEN OPINION DATED
SEPTEMBER 5, 2007, THAT AS OF SUCH DATE, THE REDEMPTION/MERGER CONSIDERATION
PAID IN THE REDEMPTION AND THE MERGER AND THE CONSIDERATION PAID TO THE SELLERS
PURSUANT TO THIS AGREEMENT, IN THE AGGREGATE, ARE FAIR, FROM A FINANCIAL POINT
OF VIEW, TO THE UNAFFILIATED COMMON UNITHOLDERS.


 


11

--------------------------------------------------------------------------------



 


(M)                               LIMITATION OF REPRESENTATIONS AND WARRANTIES.
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3.2,
BUYER IS NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL,
STATUTORY, EXPRESS OR IMPLIED.


 


ARTICLE IV
ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS


 


SECTION 4.1                                      COMMERCIALLY REASONABLE BEST
EFFORTS; FURTHER ASSURANCES. FROM AND AFTER THE DATE HEREOF, UPON THE TERMS AND
SUBJECT TO THE CONDITIONS HEREOF, THE BUYER AND EACH SELLER SHALL USE ITS OR HIS
COMMERCIALLY REASONABLE BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL
APPROPRIATE ACTION, AND TO DO OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER
OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING BUT
SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT, THE PARTIES HERETO AGREE THAT,
FROM TIME TO TIME, WHETHER BEFORE, AT OR AFTER THE CLOSING DATE, EACH OF THEM
WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
INSTRUMENTS OF ASSIGNMENT, TRANSFER, CONTRIBUTION, CONVEYANCE, ENDORSEMENT,
DIRECTION OR AUTHORIZATION AS MAY BE NECESSARY TO CONSUMMATE AND MAKE EFFECTIVE
SUCH TRANSACTIONS.


 


SECTION 4.2                                      REGISTRATION RIGHTS AGREEMENT.
ON THE CLOSING DATE, BUYER AND EACH OF THE SELLERS SHALL EXECUTE AND DELIVER THE
REGISTRATION RIGHTS AGREEMENT, IN THE FORM ATTACHED HERETO AS EXHIBIT E PURSUANT
TO WHICH BUYER WILL AGREE TO GRANT CERTAIN REGISTRATION RIGHTS TO THE SELLERS
WITH RESPECT TO COMMON UNITS ISSUED TO THE SELLERS PURSUANT TO THIS AGREEMENT.


 


SECTION 4.3                                      NO SOLICITATION. EACH SELLER
AGREES THAT SELLER WILL NOT, AND SHALL USE HIS OR ITS REASONABLE BEST EFFORTS TO
CAUSE SUCH SELLER’S REPRESENTATIVES NOT TO, DIRECTLY OR INDIRECTLY THROUGH
ANOTHER PERSON, (I) SOLICIT, INITIATE OR ENCOURAGE OR FACILITATE, ANY PROPOSAL
TO ACQUIRE ALL OR A PORTION OF SUCH SELLER’S CLASS B MEMBERSHIP INTEREST (A
“CLASS B PROPOSAL”) OR THE MAKING OR CONSUMMATION THEREOF, (II) ENTER INTO,
CONTINUE OR OTHERWISE PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING,
OR FURNISH TO ANY PERSON ANY INFORMATION IN CONNECTION WITH, OR OTHERWISE
COOPERATE IN ANY WAY WITH, ANY SUCH CLASS B PROPOSAL, (III) WAIVE, TERMINATE,
MODIFY OR FAIL TO ENFORCE ANY PROVISION OF ANY “STANDSTILL” OR SIMILAR
OBLIGATION OF ANY PERSON OTHER THAN BUYER, (IV) APPROVE, ADOPT OR RECOMMEND, OR
PUBLICLY PROPOSE TO APPROVE, ADOPT OR RECOMMEND, EXECUTE OR ENTER INTO, ANY
LETTER OF INTENT, MEMORANDUM OF UNDERSTANDING, AGREEMENT IN PRINCIPLE, MERGER
AGREEMENT, ACQUISITION AGREEMENT, OPTION AGREEMENT, JOINT VENTURE AGREEMENT,
PARTNERSHIP AGREEMENT, OR OTHER SIMILAR CONTRACT OR ANY TENDER OR EXCHANGE OFFER
PROVIDING FOR, WITH RESPECT TO, OR IN CONNECTION WITH, ANY SUCH CLASS B PROPOSAL
OR (V) AGREE OR PUBLICLY PROPOSE TO DO ANY OF THE FOREGOING. WITHOUT LIMITING
THE FOREGOING, IT IS AGREED THAT ANY VIOLATION OF THE RESTRICTIONS SET FORTH IN
THE PRECEDING SENTENCE BY ANY REPRESENTATIVE OF A SELLER SHALL BE A BREACH OF
THIS SECTION 4.3 BY SUCH SELLER. EACH SELLER HEREBY REPRESENTS THAT, AS OF THE
DATE HEREOF, SUCH SELLER IS NOT ENGAGED IN ANY DISCUSSIONS OR NEGOTIATIONS WITH
RESPECT TO ANY CLASS B PROPOSAL OTHER THAN WITH BUYER AND AGREES NOT TO, AND
SHALL USE BEST EFFORTS TO CAUSE SUCH SELLER’S REPRESENTATIVES TO, IMMEDIATELY
CEASE AND CAUSE TO BE TERMINATED ALL EXISTING DISCUSSIONS OR NEGOTIATIONS WITH
ANY PERSON CONDUCTED HERETOFORE WITH RESPECT TO ANY CLASS B PROPOSAL AND WILL
TAKE COMMERCIALLY REASONABLE STEPS TO INFORM SUCH SELLER’S REPRESENTATIVES OF
THE OBLIGATIONS UNDERTAKEN BY SUCH SELLER PURSUANT TO THIS AGREEMENT, INCLUDING
THIS SECTION 4.3.


 


12

--------------------------------------------------------------------------------



 


SECTION 4.4                                      EXPENSES. WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED, ALL REASONABLE AND
DOCUMENTED COSTS AND EXPENSES INCURRED OF THE SELLERS IN CONNECTION WITH THIS
AGREEMENT, INCLUDING LEGAL FEES, ACCOUNTING FEES, FINANCIAL ADVISORY FEES AND
OTHER PROFESSIONAL AND NON-PROFESSIONAL FEES AND EXPENSES OF THE SELLERS, UP TO
A MAXIMUM OF $10,000 PER SELLER, SHALL BE REIMBURSED OR PAID BY THE BUYER,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS AGREEMENT.


 


SECTION 4.5                                      PUBLIC ANNOUNCEMENTS. NO SELLER
WILL ISSUE ANY PRESS RELEASE OR OTHER WRITTEN STATEMENT FOR GENERAL CIRCULATION
OR OTHERWISE MAKE A PUBLIC ANNOUNCEMENT RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT THE PRIOR APPROVAL OF THE BUYER AND THE CONFLICTS
COMMITTEE.


 


SECTION 4.6                                      REIMBURSEMENT FOR CERTAIN
CONTRIBUTIONS TO THE COMPANY. IF AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO
THE CLOSING DATE, THE BUYER ISSUES COMMON UNITS OR OTHER EQUITY SECURITIES OTHER
THAN PURSUANT TO THIS AGREEMENT AND, IN CONNECTION THEREWITH, ANY SELLER MAKES
ONE OR MORE CAPITAL CONTRIBUTIONS TO THE COMPANY PURSUANT TO SECTION 3.5 OF THE
COMPANY LLC AGREEMENT IN CONNECTION WITH THE COMPANY’S OBLIGATION TO MAKE A
CAPITAL CONTRIBUTION TO THE BUYER PURSUANT TO SECTION 5.2(B) OF THE PARTNERSHIP
AGREEMENT (A “GP CAPITAL CONTRIBUTION”), SUCH SELLER SHALL PROMPTLY GIVE NOTICE
TO THE BUYER THEREOF AND PROVIDE SUCH OTHER DOCUMENTS, INFORMATION AND MATERIALS
AS THE BUYER MAY REASONABLY REQUEST DOCUMENTING SUCH GP CAPITAL CONTRIBUTION,
AND UPON CLOSING, BUYER SHALL REIMBURSE EACH SELLER FOR THE AMOUNT OF ANY GP
CAPITAL CONTRIBUTION MADE BY SUCH SELLER.


 


SECTION 4.7                                      SELLER CAPACITY. EACH SELLER
HAS ENTERED INTO THIS AGREEMENT SOLELY IN THE CAPACITY AS THE BENEFICIAL OWNER
OF SUCH SELLER’S CLASS B MEMBERSHIP INTEREST; PROVIDED NOTHING HEREIN SHALL IN
ANY WAY RESTRICT OR LIMIT ANY SELLER FROM TAKING ANY ACTION IN SUCH SELLER’S
CAPACITY AS A DIRECTOR OR OFFICER OF THE COMPANY OR OF HYDROCARBON OR OTHERWISE
FULFILLING HIS OR HER FIDUCIARY OBLIGATIONS AS DIRECTOR OR OFFICER OF THE
COMPANY OR OF HYDROCARBON.


 


SECTION 4.8                                      DISTRIBUTIONS.


 


(A)                                  PRIOR TO CLOSING. UNTIL THE CLOSING DATE,
ALL CLASS B MEMBERS SHALL CONTINUE TO BE ENTITLED TO DISTRIBUTIONS TO BE PAID
PURSUANT TO THE COMPANY LLC AGREEMENT.


 


(B)        PAYMENT IN LIEU OF FINAL QUARTERLY DISTRIBUTION.


 


(1)        IF THE CLOSING DATE OCCURS DURING A CALENDAR QUARTER BEFORE THE
COMPANY HAS MADE A COMPANY DISTRIBUTION TO THE CLASS B MEMBERSHIP INTERESTS IN
RESPECT OF THE PREVIOUS  CALENDAR QUARTER, THE PARTNERSHIP SHALL PAY TO EACH
SELLER WHO HAS CONTRIBUTED SUCH SELLER’S CLASS B MEMBERSHIP INTEREST TO BUYER AT
CLOSING PURSUANT TO THIS AGREEMENT:


 


 (A)                           WITHIN FIVE DAYS AFTER MAKING ITS QUARTERLY
DISTRIBUTION IN RESPECT OF SUCH PREVIOUS QUARTER, AN AMOUNT EQUAL TO THE
REMAINDER OF (I) SUCH SELLER’S HYPOTHETICAL COMPANY DISTRIBUTION AMOUNT FOR SUCH
PREVIOUS QUARTER LESS (II) SUCH AGGREGATE COMMON UNIT DISTRIBUTION AMOUNT PAID
TO SUCH SELLER FOR SUCH PREVIOUS QUARTER, AND


 


(B)                                WITHIN FIVE DAYS AFTER MAKING ITS NEXT
QUARTERLY DISTRIBUTION (I.E. ITS QUARTERLY DISTRIBUTION IN RESPECT OF THE
CALENDAR QUARTER IN WHICH THE CLOSING DATE OCCURS


 


13

--------------------------------------------------------------------------------



 


(THE “CURRENT QUARTER”)), AN AMOUNT EQUAL TO THE REMAINDER OF (I) THE SUM OF (I)
THE PRODUCT OF (A) SUCH SELLER’S HYPOTHETICAL COMPANY DISTRIBUTION AMOUNT FOR
THE CURRENT QUARTER TIMES (B) THE PRO RATA GP QUARTERLY PERIOD, PLUS (II) THE
PRODUCT OF (X) SUCH SELLER’S AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE
CURRENT QUARTER TIMES (Y) THE PRO RATA LP UNIT QUARTERLY PERIOD; LESS (II) THE
AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE CURRENT QUARTER.


 


(2)                                  IF THE CLOSING DATE OCCURS DURING A
CALENDAR QUARTER AFTER THE COMPANY HAS MADE A COMPANY DISTRIBUTION TO THE CLASS
B MEMBERSHIP INTERESTS IN RESPECT OF THE PREVIOUS CALENDAR QUARTER, THE
PARTNERSHIP SHALL, WITHIN FIVE DAYS OF MAKING ITS NEXT QUARTERLY DISTRIBUTION
(I.E. ITS QUARTERLY DISTRIBUTION IN RESPECT OF THE CURRENT QUARTER), PAY TO EACH
SELLER WHO HAS CONTRIBUTED SUCH SELLER’S CLASS B MEMBERSHIP INTEREST TO BUYER AT
CLOSING PURSUANT TO THIS AGREEMENT, AN AMOUNT EQUAL TO THE REMAINDER OF: (I) THE
SUM OF (I) THE PRODUCT OF (A) SUCH SELLER’S HYPOTHETICAL COMPANY DISTRIBUTION
AMOUNT FOR THE CURRENT QUARTER TIMES (B) THE PRO RATA GP QUARTERLY PERIOD, PLUS
(II) THE PRODUCT OF (X) SUCH SELLER’S AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT
FOR THE CURRENT QUARTER TIMES (Y) THE PRO RATA LP UNIT QUARTERLY PERIOD; LESS
(II) THE AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE CURRENT QUARTER.


 


THE FOLLOWING TERMS USED IN THIS SECTION 4.8(B) SHALL HAVE THE DEFINITIONS
ASSIGNED TO THEM:


 

“Aggregate Common Unit Distribution Amount,” with respect to a Seller, means the
aggregate amount of the distributions by the Partnership for such calendar
quarter in respect of the Common Units issued to such Seller pursuant to this
Agreement, regardless of whether such Seller subsequently sells or otherwise
disposes of any of such Common Units;

 

“Company Distribution” means the quarterly distribution payable by the Company
to its Members of the amounts distributed to the Company by the Partnership each
quarter in respect of the Company’s general partner interest and incentive
distribution rights pursuant to the terms and provisions of the Partnership
Agreement as in effect on the date of this Agreement;

 

“Hypothetical Company Distribution Amount,” with respect to a Seller, means the
product of (i) such Seller’s Pro Rata Interest times (ii) an amount equal to
10.3% of the amount that would have been payable by the Partnership to the
Company for such calendar quarter in respect of the Company’s general partner
interest and incentive distribution rights pursuant to the terms and provisions
of the Partnership Agreement as in effect on the date of this Agreement. The
Hypothetical Company Distribution Amount for the Current Quarter under clauses
(1)(B) and (2) above, shall be calculated based on the total number of
outstanding Common Units outstanding immediately prior to the Closing Date, and
the actual distribution declared by the Partnership for that Current Quarter;

 

”Pro Rata GP Quarterly Period,” is a fraction, the numerator of which is the
number of days in the period beginning from the first day of the calendar
quarter in which the Closing Date occurs and ending the day of the Closing Date,
and the denominator of which is the total number of days in the calendar quarter
in which the Closing Date occurs.

 

14

--------------------------------------------------------------------------------


 

“Pro Rata Interest,” with respect to a Seller, is a fraction, the numerator of
which is such Seller’s Class B Membership Interest percentage, as set forth on
Schedule 2.1, and the denominator of which is 10.3%.

 

“Pro Rata LP Unit Quarterly Period,” is a fraction, the numerator of which is
the number of days in the period beginning from the day after the Closing Date
and ending the last day of the calendar quarter in which the Closing Date
occurs, and the denominator of which is the total number of days in the calendar
quarter in which the Closing Date occurs.

 


SECTION 4.9                                      LEGENDS. THE CERTIFICATE OR
CERTIFICATES REPRESENTING THE COMMON UNITS ISSUED PURSUANT TO SECTION 2.1(B)
SHALL BEAR A LEGEND THAT SUCH SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR ANY STATE SECURITIES.


 


ARTICLE V
CLOSING CONDITIONS


 


SECTION 5.1                                      MUTUAL CONDITIONS. THE
RESPECTIVE OBLIGATION OF THE BUYER AND EACH OF THE SELLERS TO CONSUMMATE THE
CONTRIBUTION OF THE CLASS B MEMBERSHIP INTERESTS BY THE SELLERS, AND THE
ISSUANCE OF THE COMMON UNITS AND PAYMENT OF CASH BY BUYER AS CONTEMPLATED IN
SECTION 2.1 ABOVE SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE
CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE
WAIVED BY A PARTICULAR PARTY ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN
PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):


 


(A)                                  NO ORDER, DECREE OR INJUNCTION OF ANY COURT
OR AGENCY OF COMPETENT JURISDICTION SHALL BE IN EFFECT, AND NO LAW SHALL HAVE
BEEN ENACTED OR ADOPTED, THAT ENJOINS, PROHIBITS OR MAKES ILLEGAL CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND NO ACTION, PROCEEDING OR
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PENDING THAT SEEKS TO RESTRAIN,
ENJOIN, PROHIBIT OR DELAY CONSUMMATION OF SUCH TRANSACTION OR TO IMPOSE ANY
MATERIAL RESTRICTIONS OR REQUIREMENTS THEREON OR BUYER OR ANY SELLER WITH
RESPECT THERETO; PROVIDED, HOWEVER, THAT PRIOR TO INVOKING THIS CONDITION, EACH
PARTY SHALL HAVE COMPLIED FULLY WITH ITS OBLIGATIONS UNDER SECTION 4.1;


 


(B)                                 ALL FILINGS REQUIRED TO BE MADE PRIOR TO THE
CLOSING DATE WITH, AND ALL OTHER CONSENTS, APPROVALS, PERMITS AND AUTHORIZATIONS
REQUIRED TO BE OBTAINED PRIOR TO THE CLOSING DATE FROM, ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE PARTIES HERETO
OR THEIR AFFILIATES SHALL HAVE BEEN MADE OR OBTAINED;


 


(C)                                  THE BUYER AND HYDROCARBON SHALL HAVE
CONCURRENTLY CLOSED THE MERGER.


 


SECTION 5.2                                      BUYER’S CONDITIONS. THE
OBLIGATION OF BUYER TO CONSUMMATE THE CONTRIBUTION OF THE CLASS B MEMBERSHIP
INTERESTS BY THE SELLERS, AND THE ISSUANCE OF THE COMMON UNITS AND PAYMENT OF
CASH BY BUYER AS CONTEMPLATED IN SECTION 2.1 ABOVE SHALL BE SUBJECT TO THE
SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS
WITH RESPECT TO EACH SELLER INDIVIDUALLY AND NOT THE SELLERS JOINTLY (ANY OR ALL
OF WHICH MAY BE WAIVED BY THE BUYER IN WRITING, IN WHOLE OR IN PART, TO THE
EXTENT PERMITTED BY APPLICABLE LAW):


 


15

--------------------------------------------------------------------------------



 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF SUCH
SELLER CONTAINED IN THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE
AND ALL OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH
MADE AT AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A
SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);


 


(B)                                 SUCH SELLER SHALL HAVE PERFORMED AND
COMPLIED WITH THE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT THAT ARE
REQUIRED TO BE PERFORMED AND COMPLIED WITH BY SUCH SELLER ON OR PRIOR TO THE
CLOSING DATE; AND


 


(C)                                  SUCH SELLER SHALL HAVE DELIVERED TO BUYER
ALL OF THE DOCUMENTS, CERTIFICATES AND OTHER INSTRUMENTS REQUIRED TO BE
DELIVERED UNDER, AND OTHERWISE COMPLIED WITH THE PROVISIONS OF, SECTION 2.3.


 


SECTION 5.3                                      SELLERS’ CONDITIONS. THE
RESPECTIVE OBLIGATION OF EACH SELLER TO CONSUMMATE THE CONTRIBUTION OF SUCH
SELLER’S CLASS B MEMBERSHIP INTEREST, AND RECEIVE THE COMMON UNITS AND PAYMENT
OF CASH BY BUYER AS CONTEMPLATED IN SECTION 2.1 ABOVE SHALL BE SUBJECT TO THE
SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS
(ANY OR ALL OF WHICH MAY BE WAIVED BY THE APPLICABLE SELLER ON BEHALF OF SUCH
SELLER IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY APPLICABLE
LAW):


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF BUYER
CONTAINED IN THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE
AND ALL OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH
MADE AT AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A
SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);


 


(B)                                 BUYER SHALL HAVE PERFORMED AND COMPLIED WITH
THE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE
PERFORMED AND COMPLIED WITH BY BUYER ON OR PRIOR TO THE CLOSING DATE; AND


 


(C)                                  BUYER SHALL HAVE DELIVERED TO EACH SELLER
ALL OF THE DOCUMENTS, CERTIFICATES AND OTHER INSTRUMENTS REQUIRED TO BE
DELIVERED UNDER, AND OTHERWISE COMPLIED WITH THE PROVISIONS OF, SECTION 2.4.


 


ARTICLE VI
TERMINATION


 


SECTION 6.1                                      TERMINATION. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT MAY BE TERMINATED AT ANY TIME
PRIOR TO CLOSING:


 


(A)                                  BY THE MUTUAL CONSENT OF BUYER AND ANY
SELLER ON BEHALF OF SUCH SELLER IN A WRITTEN INSTRUMENT;


 


16

--------------------------------------------------------------------------------



 


(B)                                 BY BUYER, OR ANY SELLER ON BEHALF OF SUCH
SELLER, AFTER FEBRUARY 27, 2008, IF THE CLOSING HAS NOT OCCURRED BY SUCH DATE;
PROVIDED THAT AS OF SUCH DATE THE TERMINATING PARTY IS NOT IN DEFAULT UNDER THIS
AGREEMENT;


 


(C)                                  IF A STATUTE, RULE, ORDER, DECREE OR
REGULATION SHALL HAVE BEEN ENACTED OR PROMULGATED, OR IF ANY ACTION SHALL HAVE
BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH
PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR MAKES THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;


 


(D)                                 BY EITHER THE BUYER, ON THE ONE HAND, OR ANY
SELLER (SOLELY WITH RESPECT TO SUCH SELLER) ON THE OTHER HAND, IN WRITING
WITHOUT PREJUDICE TO OTHER RIGHTS AND REMEDIES WHICH THE TERMINATING PARTY OR
ITS AFFILIATES MAY HAVE (PROVIDED THE TERMINATING PARTY AND ITS AFFILIATES ARE
NOT OTHERWISE IN MATERIAL DEFAULT OR BREACH OF THIS AGREEMENT, OR HAVE NOT
FAILED OR REFUSED TO CLOSE WITHOUT JUSTIFICATION HEREUNDER), IF THE OTHER PARTY
(I) HAS MATERIALLY FAILED TO PERFORM ITS COVENANTS OR AGREEMENTS CONTAINED
HEREIN REQUIRED TO BE PERFORMED ON OR PRIOR TO THE CLOSING DATE, OR (II) HAS
MATERIALLY BREACHED ANY OF ITS REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN;
PROVIDED, HOWEVER, THAT IN THE CASE OF CLAUSE (I) OR (II), THE DEFAULTING PARTY
SHALL HAVE A PERIOD OF THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE FROM THE
NON-DEFAULTING PARTY TO CURE ANY BREACH OF THIS AGREEMENT, IF SUCH BREACH IS
CURABLE; OR


 


(E)                                  AUTOMATICALLY, WITHOUT ANY ACTION ON THE
PART OF BUYER OR ANY SELLER, AT ANY TIME PRIOR TO CLOSING, UPON THE PUBLIC
ANNOUNCEMENT OF THE TERMINATION OF THE MERGER AGREEMENT.


 


SECTION 6.2                                      EFFECT OF TERMINATION. IF A
PARTY TERMINATES THIS AGREEMENT AS PROVIDED IN SECTION 6.1 ABOVE, SUCH
TERMINATION SHALL BE WITHOUT LIABILITY AND NONE OF THE PROVISIONS OF THIS
AGREEMENT SHALL REMAIN EFFECTIVE OR ENFORCEABLE, EXCEPT FOR THOSE CONTAINED IN
SECTION 4.4, THIS SECTION 6.2 AND ARTICLE VIII. NOTWITHSTANDING AND IN ADDITION
TO THE FOREGOING, IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 6.1(D) OR IF ANY PARTY IS OTHERWISE IN BREACH OF THIS AGREEMENT, (A)
SUCH BREACHING PARTY OR PARTIES SHALL REMAIN LIABLE FOR ITS OR THEIR OBLIGATIONS
UNDER ARTICLE VII AND (B) SUCH TERMINATION SHALL NOT RELIEVE SUCH BREACHING
PARTY OF ANY LIABILITY FOR A WILLFUL BREACH OF ANY COVENANT OR AGREEMENT UNDER
THIS AGREEMENT OR BE DEEMED A WAIVER OF ANY AVAILABLE REMEDY (INCLUDING SPECIFIC
PERFORMANCE, IF AVAILABLE) FOR ANY SUCH BREACH.


 


ARTICLE VII
INDEMNIFICATION


 


SECTION 7.1                                      SELLER’S INDEMNITY. EACH
SELLER, SEVERALLY AND NOT JOINTLY, SHALL INDEMNIFY AND HOLD HARMLESS BUYER AND
ITS RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES (THE “BUYER INDEMNIFIED
PARTIES”) FROM ANY AND ALL CLAIMS, LIABILITIES, DAMAGES, PENALTIES, JUDGMENTS,
ASSESSMENTS, LOSSES, COSTS, EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES, INCURRED BY BUYER IN SEEKING INDEMNIFICATION UNDER THIS AGREEMENT IN
CONNECTION WITH THE BREACH OF A REPRESENTATION OR WARRANTY SET FORTH IN
PARAGRAPHS (A) THROUGH (I) OF SECTION 3.1 BY SUCH SELLER. THE LIABILITY OF EACH
SELLER UNDER THIS SECTION 7.1 SHALL NOT EXCEED 50% OF THE AGGREGATE
CONSIDERATION VALUE RECEIVED BY SUCH SELLER PURSUANT TO THIS AGREEMENT.


 


17

--------------------------------------------------------------------------------



 


SECTION 7.2                                      SURVIVAL. IN THE EVENT OF
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 6.1, ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT SHALL TERMINATE, EXCEPT
THE PROVISIONS OF SECTION 4.4, SECTION 6.2, THIS ARTICLE VII, AND ARTICLE VIII
SHALL SURVIVE SUCH TERMINATION; PROVIDED THAT NOTHING HEREIN SHALL RELIEVE ANY
PARTY HERETO FROM ANY LIABILITY FOR ANY MATERIAL BREACH BY SUCH PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS SET FORTH IN THIS
AGREEMENT AND ALL RIGHTS AND REMEDIES OF A NONBREACHING PARTY UNDER THIS
AGREEMENT IN THE CASE OF SUCH A MATERIAL BREACH, AT LAW OR IN EQUITY, SHALL BE
PRESERVED. IN THE EVENT THE CLOSING OCCURS, THE REPRESENTATIONS AND WARRANTIES
OF SELLER AND BUYER CONTAINED IN PARAGRAPHS (A) THROUGH (I) OF SECTION 3.1 SHALL
SURVIVE THE CLOSING INDEFINITELY. OTHER THAN THE OBLIGATIONS CONTAINED IN
PARAGRAPHS (A) THROUGH (I) OF SECTION 3.1, SECTION 4.1, SECTION 4.2, SECTION
4.4, SECTION 4.6, SECTION 4.8(B), THIS ARTICLE VII AND ARTICLE VIII OF THIS
AGREEMENT, NONE OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS, COVENANTS OR
OBLIGATIONS IN THIS AGREEMENT OR IN ANY INSTRUMENT DELIVERED PURSUANT TO THIS
AGREEMENT SHALL SURVIVE THE CLOSING.


 


SECTION 7.3                                      ENFORCEMENT OF THIS AGREEMENT.
THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT AN AWARD OF MONEY DAMAGES WOULD BE
INADEQUATE FOR ANY BREACH OF THIS AGREEMENT BY ANY PARTY AND ANY SUCH BREACH
WOULD CAUSE THE NON-BREACHING PARTIES IRREPARABLE HARM. ACCORDINGLY, THE PARTIES
HERETO AGREE THAT, IN THE EVENT OF ANY BREACH OR THREATENED BREACH OF THIS
AGREEMENT BY ONE OF THE PARTIES, THE PARTIES WILL ALSO BE ENTITLED, WITHOUT THE
REQUIREMENT OF POSTING A BOND OR OTHER SECURITY, TO EQUITABLE RELIEF, INCLUDING
INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE, PROVIDED SUCH PARTY IS NOT IN
MATERIAL DEFAULT HEREUNDER. SUCH REMEDIES WILL NOT BE THE EXCLUSIVE REMEDIES FOR
ANY BREACH OF THIS AGREEMENT BUT WILL BE IN ADDITION TO ALL OTHER REMEDIES
AVAILABLE AT LAW OR EQUITY TO EACH OF THE PARTIES.


 


SECTION 7.4                                      NO WAIVER RELATING TO CLAIMS
FOR FRAUD OR WILLFUL MISCONDUCT. THE LIABILITY OF ANY PARTY UNDER THIS ARTICLE
VII SHALL BE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY OTHER LIABILITY THAT SUCH
PARTY MAY HAVE AT LAW OR IN EQUITY BASED ON SUCH PARTY’S (A) FRAUDULENT ACTS OR
OMISSIONS OR (B) WILLFUL MISCONDUCT. NONE OF THE PROVISIONS SET FORTH IN THIS
AGREEMENT SHALL BE DEEMED TO BE A WAIVER BY OR RELEASE OF ANY PARTY OF ANY RIGHT
OR REMEDY THAT SUCH PARTY MAY HAVE AT LAW OR EQUITY BASED ON ANY OTHER PARTY’S
FRAUDULENT ACTS OR OMISSIONS OR WILLFUL MISCONDUCT NOR SHALL ANY SUCH PROVISIONS
LIMIT, OR BE DEEMED TO LIMIT, (I) THE AMOUNTS OF RECOVERY SOUGHT OR AWARDED IN
ANY SUCH CLAIM FOR FRAUD OR WILLFUL MISCONDUCT, (II) THE TIME PERIOD DURING
WHICH A CLAIM FOR FRAUD OR WILLFUL MISCONDUCT MAY BE BROUGHT, OR (III) THE
RECOURSE THAT ANY SUCH PARTY MAY SEEK AGAINST ANOTHER PARTY WITH RESPECT TO A
CLAIM FOR FRAUD OR WILLFUL MISCONDUCT.


 


ARTICLE VIII
MISCELLANEOUS


 


SECTION 8.1                                      NOTICES. ALL NOTICES AND
DEMANDS PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY REGULAR
MAIL, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FACSIMILE, AIR
COURIER GUARANTEEING OVERNIGHT DELIVERY, ELECTRONIC MAIL OR PERSONAL DELIVERY TO
THE ADDRESS LISTED BELOW, IN THE CASE OF BUYER, OR THE ADDRESSES LISTED IN
SCHEDULE 8.1, IN THE CASE OF THE RESPECTIVE SELLERS, OR TO SUCH OTHER ADDRESS AS
THE BUYER OR A SELLER MAY DESIGNATE IN WRITING. ALL NOTICES AND COMMUNICATIONS
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN: AT THE TIME DELIVERED BY HAND, IF
PERSONALLY DELIVERED; WHEN NOTICE THAT THE RECIPIENT HAS READ THE MESSAGE, IF
SENT VIA ELECTRONIC MAIL; UPON ACTUAL RECEIPT, IF SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR REGULAR MAIL, IF MAILED; WHEN
RECEIPT ACKNOWLEDGED, IF SENT VIA FACSIMILE; AND UPON


 


18

--------------------------------------------------------------------------------



 


ACTUAL RECEIPT WHEN DELIVERED TO AN AIR COURIER GUARANTEEING OVERNIGHT DELIVERY;
PROVIDED, THAT COPIES TO BE DELIVERED BELOW OR ON SUCH SCHEDULE SHALL NOT BE
REQUIRED FOR EFFECTIVE NOTICE AND SHALL NOT CONSTITUTE NOTICE.


 

If to Buyer, addressed to:

 

MarkWest Energy Partners, L.P.
1515 Arapahoe St.
Tower 2, Suite 700
Denver, CO  80202
Attention:  Board of Directors/Conflicts Committee
Telecopy:  (303) 662-8870

 

with a copy to:

 

MarkWest Energy Partners, L.P.
1515 Arapahoe St.
Tower 2, Suite 700
Denver, CO  80202
Attention:  General Counsel
Telecopy:  (303) 925-9308

 

with a copy to:

 

Vinson & Elkins L.L.P.
666 Fifth Avenue 26th Floor
New York, NY  10103-0040
Attention:  Michael J. Swidler
Telecopy:  (917) 849-5367

 

with a copy to:

 

Andrews Kurth LLP
1350 I Street, NW
Suite 1100
Washington, DC 20005
Attention:  Bill Cooper
Telecopy:  (202) 974-9537

 


SECTION 8.2                                      WAIVER AND AMENDMENT; ENTIRE
AGREEMENT. SUBJECT TO COMPLIANCE WITH APPLICABLE LAW, PRIOR TO THE CLOSING, ANY
PROVISION OF THIS AGREEMENT MAY BE (A) WAIVED IN WRITING BY ANY OF THE SELLERS
INDIVIDUALLY, OR THE CONFLICTS COMMITTEE, ON BEHALF OF THE BUYER, OR (B) AMENDED
OR MODIFIED AS TO ANY SELLER INDIVIDUALLY AT ANY TIME BY AN AGREEMENT IN WRITING
BETWEEN ANY SUCH SELLER INDIVIDUALLY, AND THE CONFLICTS COMMITTEE, ON BEHALF OF
THE BUYER. NOTWITHSTANDING THE FOREGOING, AT ANY TIME PRIOR TO CLOSING, UPON THE
REQUEST OF ANY TWO OR MORE SELLERS, THE BUYER SHALL AMEND THIS AGREEMENT SOLELY
FOR THE PURPOSE OF CHANGING THE AMOUNT OF CASH TO BE PAID AND/OR THE NUMBER OF
COMMON UNITS TO BE ISSUED TO ONE OR MORE OF THE SELLERS AS


 


19

--------------------------------------------------------------------------------



 


REFLECTED IN SCHEDULE 2.1, AS THE REQUESTING SELLERS MAY REQUEST IN WRITING;
PROVIDED, THAT ANY SUCH CHANGES DO NOT INCREASE THE TOTAL AMOUNT OF CASH OR THE
TOTAL NUMBER OF COMMON UNITS TO BE ISSUED BY THE BUYER PURSUANT TO SECTION 2.1;
AND PROVIDED, FURTHER, THAT ANY SUCH AMENDMENT SHALL BE AGREED TO IN WRITING BY
THE BUYER AND EACH OF THE AFFECTED SELLERS.


 

This Agreement and the agreements contemplated by this Agreement and the Merger
Agreement (if and to the extent a Party is a party thereto) represent the entire
understanding of the parties hereto with reference to the transactions
contemplated hereby and supersedes any and all other oral or written agreements
heretofore made.

 


SECTION 8.3                                      BINDING EFFECT AND ASSIGNMENT.
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS. EXCEPT AS
CONTEMPLATED IN SECTION 7.1, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, ANY RIGHTS, BENEFITS OR OBLIGATIONS
HEREUNDER. NO PARTY HERETO MAY ASSIGN, TRANSFER, DISPOSE OF OR OTHERWISE
ALIENATE THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS UNDER
THIS AGREEMENT (WHETHER BY OPERATION OF LAW OR OTHERWISE), EXCEPT IN THE CASE OF
A SELLER THAT IS A NATURAL PERSON, BY PROBATE TO SUCH SELLER’S ESTATE; PROVIDED
THAT BUYER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO AN AFFILIATE OF BUYER,
BUT ANY SUCH ASSIGNMENT SHALL NOT RELIEVE BUYER OF ITS OBLIGATIONS HEREUNDER.
ANY ATTEMPTED ASSIGNMENT, TRANSFER, DISPOSITION OR ALIENATION IN VIOLATION OF
THIS AGREEMENT SHALL BE NULL, VOID AND INEFFECTIVE.


 


SECTION 8.4                                      SEVERABILITY. IF ANY TERM OR
OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL, OR INCAPABLE OF BEING
ENFORCED BY ANY RULE OF APPLICABLE LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS
AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND
EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE
TO ANY PARTY HERETO. UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS
INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL
INTENT OF THE PARTIES HERETO AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE
MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


SECTION 8.5                                      HEADINGS. THE HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE NOT PART OF
THIS AGREEMENT.


 


SECTION 8.6                                      GOVERNING LAW; JURISDICTION.
THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF (EXCEPT TO THE EXTENT THAT MANDATORY PROVISIONS OF FEDERAL OR DELAWARE
LAW GOVERN). THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
BROUGHT IN ANY FEDERAL COURT LOCATED IN THE STATE OF COLORADO (OR STATE COURT IF
SUBJECT MATTER JURISDICTION PREVENTS MAINTAINING AN ACTION IN FEDERAL COURT),
AND EACH OF THE PARTIES HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF SUCH
COURTS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT,
ACTION OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT


 


20

--------------------------------------------------------------------------------



 


OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE
JURISDICTION OF ANY SUCH COURT. WITHOUT LIMITING THE FOREGOING, EACH PARTY
AGREES THAT SERVICE OF PROCESS ON SUCH PARTY AS PROVIDED IN SECTION 8.1 SHALL BE
DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH PARTY.


 


SECTION 8.7                                      WAIVER OF JURY TRIAL. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 8.8                                      NEGOTIATED AGREEMENT. THE
PROVISIONS OF THIS AGREEMENT WERE NEGOTIATED BY THE PARTIES HERETO, AND THIS
AGREEMENT SHALL BE DEEMED TO HAVE BEEN DRAFTED BY ALL OF THE PARTIES HERETO.


 


SECTION 8.9                                      COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO
CONSTITUTE AN ORIGINAL.


 


SECTION 8.10                                NO ACT OR FAILURE TO ACT. NO ACT OR
FAILURE TO ACT SHALL CONSTITUTE A BREACH BY BUYER OF THIS AGREEMENT UNLESS SUCH
ACT OR FAILURE TO ACT IS EXPRESSLY APPROVED BY THE CONFLICTS COMMITTEE;
PROVIDED, HOWEVER, THIS PROVISION SHALL NOT BE APPLICABLE IN THE CASE OF DDC.


 


21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:

MarkWest Energy GP, L.L.C., its general
partner

 

 

 

 

 

 

 

By:

  /s/ NANCY K. BUESE

 

Name:

  Nancy K. Buese

 

Title:

  SVP & Chief Financial Officer

 

 

 

 

-OR-

 

 

 

 

By:

  /s/ FRANK M. SEMPLE

 

Name:

  Frank M. Semple

 

Title:

  President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Frank M. Semple

 

 

 

 

 

/s/ FRANK M. SEMPLE

 

 

 

 

--------------------------------------------------------------------------------


 

 

John M. Fox

 

 

 

 

 

/s/ JOHN M. FOX

 

 

 

 

--------------------------------------------------------------------------------


 

 

Randy S. Nickerson

 

 

 

 

 

/s/ RANDY S. NICKERSON

 

 

 

 

--------------------------------------------------------------------------------


 

 

John C. Mollenkopf

 

 

 

 

 

/s/ JOHN C. MOLLENKOPF

 

 

--------------------------------------------------------------------------------


 

 

Donald C. Heppermann

 

 

 

 

 

/s/ DONALD C. HEPPERMANN

 

 

--------------------------------------------------------------------------------


 

 

Andrew L. Schroeder

 

 

 

 

 

/s/ ANDREW L. SCHROEDER

 

 

--------------------------------------------------------------------------------


 

 

Jan Kindrick

 

 

 

 

 

/s/ JAN KINDRICK

 

 

 

 

I, the spouse of Jan Kindrick, have read and hereby approve the foregoing
Agreement. In consideration of Buyer granting my spouse the right to transfer
and contribute his Class B Membership Interest to Buyer on the terms and for the
consideration set forth in the Agreement, I hereby agree to be bound irrevocably
by the Agreement and further agree that any community property or similar
interest that I may have in the Class B Membership Interest transferred and
assigned or the consideration received shall hereby be similarly bound. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any right under the Agreement.

 

 

 

Cindy Kindrick

 

 

 

 

 

/s/ CINDY KINDRICK

 

 

--------------------------------------------------------------------------------


 

 

Kevin Kubat

 

 

 

 

 

/s/ KEVIN KUBAT

 

 

--------------------------------------------------------------------------------


 

 

Nancy K. Buese

 

 

 

 

 

/s/ NANCY K. BUESE

 

 

--------------------------------------------------------------------------------


 

 

C. Corwin Bromley

 

 

 

 

 

/s/ C. CORWIN BROMLEY

 

 

--------------------------------------------------------------------------------


 

 

Denney & Denney Capital, LLLP

 

 

 

 

 

By:

/s/ ARTHUR J. DENNEY

 

 

 

 Arthur J. Denney

 

 

 President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT

 

                                                 , a natural person residing in
the state of                         (the “Seller”), for good and valuable
consideration, receipt of which is hereby acknowledged, and pursuant to the
Amended and Restated Class B Membership Interest Contribution Agreement, dated
as of October 26, 2007, (the “Agreement”) among the Seller, MarkWest Energy
Partners, L.P., a Delaware limited partnership (“Buyer”), and the other parties
named as Sellers therein, by these presents, contributes, assigns, transfers and
delivers, or will cause to be contributed, assigned, transferred and delivered,
to Buyer all of the Seller’s right, title and interest in and to Seller’s
           % limited liability company membership interest (the “Subject
Interest”) in MarkWest Energy GP LLC, a Delaware limited liability company,
subject to and in accordance with the terms of the Agreement. All capitalized
terms not otherwise defined herein shall have the definitions given to such
terms in the Agreement.

 

TO HAVE AND TO HOLD such Subject Interest, as a going concern, unto Buyer and
its successors and assigns to and for its or their use forever.

 

The contribution and assignment of the Subject Interest pursuant to this
Assignment is made free and clear of all Encumbrances.

 


THE SELLER AND THE BUYER AGREE TO EXECUTE AND DELIVER SUCH FURTHER AGREEMENTS,
INSTRUMENTS, DOCUMENTS OF CONTRIBUTION AND ASSIGNMENT, AND CERTIFICATES, AND
TAKE SUCH FURTHER ACTIONS AS MAY BE REASONABLY REQUIRED TO FURTHER EVIDENCE,
CONFIRM AND EFFECT THE CONTRIBUTION AND ASSIGNMENT OF THE SUBJECT INTEREST
PURSUANT TO THIS ASSIGNMENT.


 

The Seller hereby constitutes and appoints Buyer, its successors and assigns,
the Seller’s true and lawful attorney and attorneys, with full power of
substitution, in the Seller’s name and stead, by, on behalf of and for the
benefit of Buyer, its successors and assigns, to demand and receive the Subject
Interest transferred hereunder and to give receipts and release for and in
respect of the same, and any part thereof, and from time to time to institute
and prosecute in the Seller’s name, or otherwise, for the benefit of Buyer, its
successors and assigns, any and all proceedings at law, in equity or otherwise,
which Buyer, its successors or assigns, may deem proper for the collection or
reduction to possession of the Subject Interest transferred hereunder or for the
collection and enforcement of any claim or right of any kind hereby contributed,
assigned, transferred, and delivered, or intended so to be, and to do all acts
and the things in relation to the Subject Interest transferred hereunder which
Buyer, its successors or assigns, shall deem desirable, the Seller hereby
declaring that the foregoing powers are coupled with an interest and are and
shall be irrevocable by the Seller in any manner or for any reason whatsoever.
Except as set forth in the Purchase Agreement, this Assignment is made, and is
accepted by Buyer, without warranty of title, express, implied or statutory, and
without recourse.

 

This Assignment shall be governed and construed in accordance with the
substantive laws of the State of Delaware without reference to principles of
conflicts of law.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of 
                         , 200      .

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLER CLOSING CERTIFICATE

 

The undersigned                         , a natural person residing in the state
of                              (the “Seller”), hereby certifies to MarkWest
Energy Partners, L.P., a Delaware limited partnership (the “Buyer”), in
accordance with the requirements of Section 5.2(c) of the Amended and Restated
Class B Membership Interest Contribution Agreement, dated October 26, 2007 (the
“Agreement”), by and between the Seller, the Buyer and the other parties named
as sellers therein, as follows:

 

1.             The representations and warranties of the Seller set forth in the
Agreement that are qualified by materiality or Material Adverse Effect were true
and correct as of the date of the Agreement and as of the date hereof and all
other representations and warranties were true and correct in all material
respects as of the date of the Agreement and as of the date hereof (except that
representations made as of a specific date are true and correct as of such
date).

 

2.             The Seller has performed and complied with the covenants and
agreements contained in the Agreement that are required to be performed and
complied with by such Seller on or prior to the date hereof.

 

Capitalized terms not otherwise defined herein shall have those meanings
assigned to them in the Agreement.

 

 

 

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FIRPTA CERTIFICATE

 

Under Section 1445 of the Internal Revenue Code of 1986, as amended, a
corporation, partnership, trust or estate must withhold tax with respect to
certain transfers of property if a holder of an interest in the entity is a
foreign person. To inform MarkWest Energy Partners, L.P. that withholding of tax
is not required upon my disposition of Class B Membership Interests in MarkWest
Energy GP LLC, I,                                     , hereby certify the
following:

 

1.               I am not a nonresident alien for purposes of U.S. income
taxation;

 

2.               My U.S. taxpayer identification number (Social Security Number)
is                             ;
and

 

3.               My home address is

 

 

I understand that this certification may be disclosed to the Internal Revenue
Service by MarkWest Energy Partners, L.P. and that any false statement I have
made here could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BUYER CLOSING CERTIFICATE

 

MarkWest Energy Partners, L.P., a Delaware limited partnership (the “Buyer”),
hereby certifies to the Sellers (as defined), in accordance with the
requirements of Section 5.3(c) of the Amended and Restated Class B Membership
Interest Contribution Agreement, dated October 26, 2007 (the “Agreement”), by
and between the Buyer and the other parties named as sellers therein (the
“Sellers”), as follows:

 

1.             The representations and warranties of the Buyer set forth in the
Agreement that are qualified by materiality or Material Adverse Effect were true
and correct as of the date of the Agreement and as of the date hereof and all
other representations and warranties were true and correct in all material
respects as of the date of the Agreement and as of the date hereof (except that
representations made as of a specific date are true and correct as of such
date).

 

2.             The Buyer has performed and complied with the covenants and
agreements contained in the Agreement that are required to be performed and
complied with by the Buyer on or prior to the date hereof.

 

Capitalized terms not otherwise defined herein shall have those meanings
assigned to them in the Agreement.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

REGISTRATION RIGHTS AGREEMENT

 

E-1

--------------------------------------------------------------------------------


 

Schedule 2.1

Holder

 

Class B
Membership
Interest

 

Cash to be received
pursuant to
Section 2.1(a)

 

Common Units to
be received
pursuant to
Section 2.1(b)

 

Aggregate Value
of Consideration

 

Frank M. Semple

 

2.00

%

$

4,075,325

 

183,794

 

$

10,188,313

 

John M. Fox

 

1.60

%

$

3,260,260

 

147,035

 

$

8,150,644

 

Randy S. Nickerson

 

1.60

%

$

3,260,260

 

147,035

 

$

8,150,644

 

John C. Mollenkopf

 

1.60

%

$

3,260,260

 

147,035

 

$

8,150,644

 

Denney & Denney Capital, LLLP

 

1.60

%

$

3,260,260

 

147,035

 

$

8,150,644

 

Donald C. Heppermann

 

1.00

%

$

2,037,663

 

91,897

 

$

5,094,157

 

Andrew L. Schroeder

 

0.20

%

$

407,533

 

18,379

 

$

1,018,819

 

Jan Kindrick

 

0.20

%

$

407,533

 

18,379

 

$

1,018,819

 

Kevin Kubat

 

0.20

%

$

407,533

 

18,379

 

$

1,018,819

 

Nancy K. Buese

 

0.20

%

$

407,533

 

18,379

 

$

1,018,819

 

C. Corwin Bromley

 

0.10

%

$

203,766

 

9,190

 

$

509,425

 

TOTAL

 

10.30

%

$

21,016,996

 

946,146

 

$

52,542,582

 

 

--------------------------------------------------------------------------------


 

Schedule 8.1

 

Class B Members (“Sellers”)

 

 

NAME & ADDRESS

 

John M. Fox

 

Donald C. Heppermann

 

Randy S. Nickerson

 

John C. Mollenkopf

 

Frank M. Semple

 

Denney & Denney Capital, LLLP

 

Andrew L. Schroeder

 

Jan Kindrick

 

Kevin Kubat

 

Nancy K. Buese

 

C. Corwin Bromley

 

Buyer Disclosure Schedule

 

--------------------------------------------------------------------------------


 

BUYER’S DISCLOSURE SCHEDULES

 

to

 

AMENDED AND RESTATED CLASS B MEMBERSHIP INTEREST
CONTRIBUTION AGREEMENT

 

 

                In connection with the Amended and Restated Class B Membership
Interest Contribution Agreement (the “Agreement”), dated as of October 26, 2007,
by and among MARKWEST ENERGY PARTNERS, L.P., a Delaware limited partnership (the
“Buyer”), and the sellers named therein (the “Sellers”), Buyer hereby delivers
the following disclosure schedules to its covenants, representations and
warranties given in the Agreement.  The section numbers in the Disclosure
Schedules correspond to the section numbers in the Agreement; provided, however,
that any information disclosed herein under any schedule, section number or
subsection shall be deemed to be disclosed and incorporated in any other
schedule, section or subsection of the Disclosure Schedules where such
disclosure would be appropriate and reasonably apparent.  Disclosure of any
information or document herein shall expressly not be deemed to constitute an
admission by Buyer, or otherwise imply, that any such matter rises to the level
of a Material Adverse Effect or is otherwise material for purposes of this
Agreement or the Disclosure Schedules.  Capitalized terms used but not defined
herein shall have the same meanings given them in the Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.2(G)

CAPITALIZATION

1.                                       Buyer has reserved 120,650 units for
issuance upon vesting of the phantom (notional) common units (the “Phantom
Units”) granted under the MarkWest Energy Partners, L.P. Long-Term Incentive
Plan (the “Plan”).

 

2.                                       Hydrocarbon and Buyer are committing to
implement a long term incentive plan if the Merger is consummated, which Plan
anticipates the issuance of Phantom Units, based on time and performance vesting
over a three year period, to its executive officers and other key employees as
determined by the Board of Directors of the Company, in order to provide
performance and retention incentives and be competitive with market.  It is
Buyer’s expectation that the Plan will be amended to increase the number of
units authorized under the Plan.

 

--------------------------------------------------------------------------------